Exhibit 10.26

GILEAD SCIENCES, INC.

2005 DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED OCTOBER 22, 2007

AND SUBSEQUENTLY AMENDED EFFECTIVE JANUARY 1, 2008

AND OCTOBER 23, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

1.      HISTORY OF THE PLAN

   1

1.1        Successor Plan

   1

1.2        Restatement

   1

2.      PURPOSE OF THE PLAN

   1

2.1        Plan Purpose

   1

3.      EFFECTIVE DATE OF THE PLAN

   1

3.1        Effective Date

   1

4.      DEFINITIONS

   2

4.1        Definitions

   2

5.      ELIGIBILITY; PARTICIPATION

   7

5.1        Eligibility

   7

5.2        Continuation of Participation

   7

5.3        Resumption of Participation Following Separation from Service

   7

5.4        Cessation or Resumption of Participation Following a Change in Status

   8

6.      DEFERRAL AND DISTRIBUTION ELECTIONS

   8

6.1        Deferral Elections for Employee Participants

   8

6.2        Deferral Elections for Eligible Directors

   9

6.3        Subsequent Elections

   10

6.4        Additional Provisions

   10

6.5        Deferral Percentages

   10

6.6        Special Elections in 2005 regarding Deferrals

   10

6.7        Phantom Share Program for Directors

   11

6.8        Distribution Election

   11

6.9        Special Distribution Election in 2006

   11

6.10      Special Distribution Election in 2007

   11

6.11      Special Distribution Election in 2008

   12

6.12      Election Form

   12

6.13      Time of Making Employer Contributions

   12

7.      PARTICIPANT ACCOUNTS

   13

7.1        Individual Accounts

   13

8.      INVESTMENT OF CONTRIBUTIONS

   13

8.1        Available Investment Funds

   13

8.2        Investment Directives

   13

8.3        Changes to Investment Funds

   13

 

i



--------------------------------------------------------------------------------

9.      DISTRIBUTION OF BENEFITS

   14

9.1        Distribution of Benefits to Participants

   14

9.2        Determination of Timing and Method of Distribution

   14

9.3        Default Distribution Election

   15

9.4        Delayed Distribution to Specified Employees

   15

9.5        Unforeseeable Emergency

   15

9.6        Prohibition on Acceleration

   15

9.7        Adjustment for Investment Experience

   16

9.8        Notice to Trustee

   16

9.9        Time of Distribution

   16

10.    EFFECT OF DEATH OF A PARTICIPANT

   16

10.1      Distributions

   16

10.2      Beneficiary Designation

   17

11.    ESTABLISHMENT OF A TRUST

   17

11.1      Trust

   17

11.2      General Duties of Trustee

   17

12.    AMENDMENT AND TERMINATION

   17

12.1      Amendment by Employer

   17

12.2      Retroactive Amendments

   18

12.3      Termination

   19

13.    MISCELLANEOUS

   19

13.1      Withholding Taxes

   19

13.2      Participant’s Unsecured Rights

   20

13.3      Limitation of Rights

   20

13.4      Nonalienability of Benefits

   20

13.5      Facility of Payment

   20

13.6      Governing Law

   21

13.7      Section 409A Compliance

   21

14.    PLAN ADMINISTRATION

   21

14.1      Powers and Responsibilities of the Administrator

   21

14.2      Claims and Review Procedure

   21

14.3      Execution and Signature

   24 ATTACHMENT A PLAN INVESTMENT FUNDS AS OF OCTOBER 22, 2007    25

 

ii



--------------------------------------------------------------------------------

1. HISTORY OF THE PLAN.

1.1 Successor Plan. The Plan is the successor plan to the Gilead Sciences, Inc.
Deferred Compensation Plan, effective January 1, 2002, as amended (the “Prior
Plan”). Effective as of December 31, 2004, the Prior Plan was frozen, and no new
contributions were permitted to be made to it; provided, however, that any
deferrals made under the Prior Plan before January 1, 2005 will continue to be
governed by the terms and conditions of the Prior Plan as in effect on
December 31, 2004. Any deferrals made under the Prior Plan after December 31,
2004 will be deemed to have been made under this Plan, and all such deferrals
will accordingly be governed by the terms and conditions of this Plan, as it may
be amended from time to time.

1.2 Restatement. The purpose of the October 22, 2007 restatement, as
subsequently amended effective January 1, 2008, is to evidence the documentary
compliance of the Plan, effective retroactive to January 1, 2005, with the
applicable requirements of Section 409A of the Internal Revenue Code, the
Treasury Regulations issued under Section 409A and the interim guidance provided
by the Internal Revenue and the Treasury Department prior to the publication of
the final Section 409A Regulations. The Plan as so restated was further amended
on October 23, 2008 in order to allow commissions to be deferred and to effect
certain clarifications to the distribution provisions.

 

2. PURPOSE OF THE PLAN.

2.1 Plan Purpose. The Employer maintains the Plan, a deferred compensation plan,
for the benefit of (i) a select group of management and other highly compensated
employees of the Employer and (ii) the non-employee members of the Employer’s
Board of Directors. Each other Participating Employer will also maintain the
Plan as a deferred compensation plan for the benefit of a select group of its
management personnel and other highly compensated employees. The Participating
Employers intend that the existence of the Trust will not alter the
characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and will not be
deemed to provide income to Participants under the Plan prior to the actual
payment of their vested accrued benefits hereunder. The Participating Employers
intend that the Plan comply with the requirements of Section 409A of the Code
and the regulations promulgated thereunder.

 

3. EFFECTIVE DATE OF THE PLAN.

3.1 Effective Date. The effective date of the Plan is January 1, 2005, except as
otherwise noted herein.

 

1



--------------------------------------------------------------------------------

4. DEFINITIONS.

4.1 Definitions.

(a) Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

(1) “Account” means an account established on the books of the Employer for the
purpose of recording amounts credited on behalf of a Participant pursuant to his
or her Deferral Elections under the Plan and any income, expenses, gains or
losses attributable to the deemed investment of such account in one or more of
the Investment Funds.

(2) “Administrator” means the Employer adopting the Plan, or other person
designated by the Employer.

(3) “Affiliated Company” means (i) the Employer and (ii) and each member of the
group of commonly controlled corporations or other businesses that include the
Employer, as determined in accordance with Section 414(b) and (c) of the Code
and the Treasury Regulations issued thereunder.

(4) “Annual Retainer” means the annual retainer fee payable to an Eligible
Director.

(5) “Beneficiary” means the person or persons entitled under Section 10.1 to
receive benefits under the Plan upon the death of a Participant.

(6) “Board” means the Board of Directors of the Employer, as constituted from
time to time.

(7) “Bonus” means the bonus payable to an Eligible Employee pursuant to the
Employer’s corporate bonus program.

(8) “Change of Control” will be deemed, consistent with Section 409A of the Code
and the Treasury Regulations issued thereunder, to occur on the date that:

(A) any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock
of the Employer, that together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the outstanding stock of the Employer; provided, however,
that if any one person, or more than one person acting as a group, is considered
to own more than fifty percent (50%) of the total fair market value or total
voting power of the outstanding stock of the Employer, the acquisition of
additional Employer stock by the same person or persons is not considered a
Change of Control; or

(B) any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from the Employer that have a total “gross fair
market value” (as defined in

 

2



--------------------------------------------------------------------------------

Treasury Regulation Section 1.409A-3(i)(5)(vii)(A)) equal to forty percent
(40%) or more of the total gross fair market value of all of the assets of the
Employer immediately prior to such acquisition or acquisitions; or

(C) any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) ownership of stock of the Employer possessing thirty
percent (30%) or more of the total voting power of the stock of the Employer; or

(D) a majority of the members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of such appointment or election;
provided, however, that for purposes of this subparagraph (D), no Change of
Control will be deemed to have occurred if any other corporation is a majority
stockholder of the Employer.

(9) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(10) “Compensation” means Salary, Bonus, Commissions and Annual Retainer.
Compensation will not include, among other items, employee referral awards or
severance payments. In addition, a Participant’s Compensation shall not, for
purposes of the Plan, include any item of compensation earned for a period of
service rendered prior to the effective date of the Deferral Election filed by
the Participant with respect to that item.

(11) “Commissions” mean the commissions earned by an Eligible Employee for
services rendered in connection with the direct sale of products or services of
the Company or any Affiliated Entity to unrelated parties, with the amount of
such commissions to be determined either as a percentage of the purchase price
of those products or services or by reference to the volume of those sales.

(12) “Deferral Election” means the irrevocable election filed by the Participant
under Article V of the Plan pursuant to which a portion of his or her
Compensation for the Plan Year is to be deferred in accordance with the
provisions of the Plan.

(13) “Eligible Director” means a non-employee member of the Board.

(14) “Eligible Employee” means any Employee who is either a highly compensated
employee of the Employer or other Participating Employer or part of its
management personnel, as determined pursuant to guidelines established by the
Administrator form time to time.

(15) “Employee” means any person in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.

(16) “Employer” means Gilead Sciences, Inc.

 

3



--------------------------------------------------------------------------------

(17) “Employer Group” means (i) the Employer and (ii) each of the other members
of the controlled group of corporations that includes the Employer, as
determined in accordance with Sections 414(b) and (c) of the Code, except that
in applying Sections 1563(1), (2) and (3) for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections, and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.4.14(c)-2 of the Treasury Regulations.

(18) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(19) “Extended Deferral Election” means a Participant’s election, made in
accordance with the terms and conditions of Section 9.2 of the Plan, to defer
the distribution of his or her Account for an additional period of at least five
(5) years measured from the date or event on which that Account was scheduled to
first become due and payable under the Plan.

(20) “Fee Period” means the applicable period of service over which the Annual
Retainer subject to an Eligible Director’s Deferral Election is to be earned and
shall be determined in accordance with Section 6.2 of the Plan.

(21) “Identification Date” means each December 31.

(22) “Investment Fund” means any actual investment fund which serves as the
measure of the notional investment return on all or any portion of an Account
pursuant to the provisions of Section 8.

(23) “Investment Fund Share” means the share, unit, or other evidence of
ownership in a designated Investment Fund.

(24) “Participant” means any Eligible Employee or Eligible Director who
participates in the Plan through one or more Deferral Elections under Article V.

(25) “Participating Employer” means the Employer and any other Affiliated
Company which has, with the consent of the Administrator, adopted this Plan as a
deferred compensation program for one or more of its Eligible Employees.

(26) “Phantom Shares” mean an award denominated in shares of the Employer’s
common stock pursuant to which the award holder has the right to receive an
amount equal to the value of a specified number of shares of the Employer’s
common stock at a designated time or over a designated period and which will be
payable in such shares issued under the Gilead Sciences, Inc. 2004 Equity
Incentive Plan. Phantom Shares shall be a form of deemed investment under the
Plan only with respect to the Annual Retainers deferred hereunder by Eligible
Directors.

 

4



--------------------------------------------------------------------------------

(27) “Plan” means the Gilead Sciences, Inc. 2005 Deferred Compensation Plan, as
set forth in this document and as subsequently amended from time to time.

(28) “Plan Year” means the calendar year.

(29) “Prior Plan” means the Gilead Sciences, Inc. Deferred Compensation Plan, as
in effect as of December 31, 2004. No additional Compensation may be deferred
under the Prior Plan after December 31, 2004.

(30) “Salary” means an Eligible Employee’s base salary.

(31) “Separation from Service” means, for a Participant who is an Employee, such
individual’s cessation of Employee status by reason of his or her death,
retirement or termination of employment. Such Participant shall be deemed to
have terminated employment at such time as the level of his or her bona fide
services to be performed as an Employee (or non-employee consultant or
contractor) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services he or she rendered as an Employee
during the immediately preceding thirty-six (36) months (or such shorter period
for which he or she may have rendered such service). For an Eligible Director, a
Separation from Service shall be deemed to occur when such individual ceases to
serve as a Board member. Any determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Code Section 409A. In addition to the
foregoing, a Separation from Service will not be deemed to have occurred while
an Employee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months or any longer
period for which such Employee’s right to reemployment with the Employer is
provided either by statute or contract; provided, however, that in the event of
an Employee’s leave of absence due to any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than six (6) months and that causes such
individual to be unable to perform his or her duties as an Employee, no
Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and the
Employee’s right to reemployment is not provided either by statute or contract,
then such Employee will be deemed to have Separated from Service on the first
day immediately following the expiration of such six (6)-month or twenty-nine
(29)-month period.

(32) “Specified Employee” means an Eligible Employee who, at any time during the
twelve (12)-month period ending on the applicable Identification Date, is:

(A) an officer of the Employer or any other Affiliated Company having aggregate
annual compensation from the Employer and/or one or more other Affiliated
Companies greater than the compensation limit in effect at the time under
Section 416(i)(1)(A)(i) of the Code, provided that no more than fifty such
officers shall be determined to be Key Employees as of any Identification Date;

 

5



--------------------------------------------------------------------------------

(B) a five percent owner of the Employer or any other Affiliated Company ; or

(C) a one percent owner of the Employer or any other Affiliated Company who has
aggregate annual compensation from the Company and/or one or more other
Affiliated Companies of more than $150,000.

The determination of such Specified Employees shall be in accordance with the
applicable standards and requirements of Section 409A of the Code and the
Treasury Regulations thereunder. If an Eligible Employee is identified as a
Specified Key Employee on a Identification Date, then such Eligible Employee
shall be considered a Specified Employee for purposes of the Plan during the
period beginning on the first April 1 following the Identification Date and
ending on the next March 31.

(33) “Trust” means the trust created by the Employer.

(34) “Trust Agreement” means the agreement between the Employer and the Trustee,
as set forth in a separate agreement, under which assets are held, administered,
and managed subject to the claims of the Employer’s creditors in the event of
the Employer’s insolvency, until paid to the Participants and their
Beneficiaries as specified in the Plan.

(35) “Trust Fund” means the property held in the Trust by the Trustee.

(36) “Trustee” means the corporation or individuals appointed by the Employer to
administer the Trust in accordance with the Trust Agreement.

(37) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from:

(A) An illness or accident of the Participant, the Participant’s spouse or
Beneficiary or the Participant’s dependent (as defined in Section 152(a) of the
Code); or

(B) Loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to the home not otherwise covered by insurance);
or

(C) Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

Financial hardship shall not constitute an Unforeseeable Emergency under the
Plan to the extent that it is, or may be, relieved by (i) reimbursement or
compensation, by insurance or otherwise, (ii) liquidation of the Participant’s
assets to the extent that the liquidation of such assets would not itself cause
severe financial hardship, or (iii) cessation of deferrals under the Plan.

(b) Pronouns used in the Plan are in the masculine gender but include the
feminine gender unless the context clearly indicates otherwise.

 

6



--------------------------------------------------------------------------------

5. ELIGIBILITY; PARTICIPATION.

5.1 Eligibility. The Administrator (acting through an authorized committee of
one or more officers or other senior executives) shall have absolute discretion
in selecting the Eligible Employees who are to participate in the Plan for each
Plan Year. An Eligible Employee selected for participation for any Plan Year
must, in order to participate in the Plan for that year, file a timely Deferral
Election in accordance with the requirements of Section 6.1. An Eligible
Employee who is first selected for participation in the Plan after the start of
a Plan Year and who has not otherwise been eligible for participation in any
other non-qualified elective account balance plan subject to Code Section 409A
and maintained by one or more Affiliated Companies may file a Deferral Election
for that Plan Year in accordance with the applicable requirements of
Section 6.1. Until such time as the Administrator implements a new policy, any
selection of new Participants after the start of the Plan Year will be limited
to the first business day of May of that Plan Year. Individuals who are selected
for participation in the Plan, whether before or after the start of the Plan
Year, shall be promptly notified by their Participating Employer of their
eligibility to participate in the Plan. Eligible Directors shall automatically
be eligible to participate in the Plan during their period of service in such
capacity, and their Deferral Elections shall be subject to the same requirements
set forth above for Employee Participants.

5.2 Continuation of Participation. Every Eligible Employee who becomes a
Participant may continue to file Deferral Elections under the Plan for one or
more subsequent Plan Years until the earliest of (i) his or her exclusion from
the Plan upon written notice from the Administrator, (ii) his or her cessation
of Eligible Employee status or (iii) the termination of the Plan. The
Administrator shall have complete discretion to exclude one or more Eligible
Employees from Participant status for one or more Plan Years as the
Administrator deems appropriate, including the entire period the Participant
continues in Eligible Employee status following such exclusion. However, no such
exclusion authorized by the Administrator shall become effective until the first
day of the first Plan Year coincident with or next following the date of the
Administrator’s determination to exclude the individual from such participation.
If any Eligible Employee is excluded from Participant status for one or more
Plan Years, then such individual shall not be entitled to defer any part of his
or her Compensation for those Plan Years.

5.3 Resumption of Participation Following Separation from Service. If a
Participant ceases to be an Eligible Employee or an Eligible Director due to a
Separation from Service and thereafter returns to service with the Employer,
such individual will again become a Participant as of the first day of the first
Plan Year coincident with or next following the date on which he or she resumes
Eligible Employee or Eligible Director status, provided such individual files a
timely a Deferral Election pursuant to Section 6.1 with respect to that Plan
Year. However, a Participant who returns to Eligible Employee or Eligible
Director status after a Separation from Service of more than twenty-four
(24) months during which he or she was not eligible to defer any Compensation
under this Plan or any other any other non-qualified elective account balance
plan subject to Code Section 409A and maintained by one or more Affiliated
Companies shall, following resumption of such service, be permitted to make a
Deferral Election under Section 6.1 in accordance with the requirements
applicable to a newly-selected Participant. Notwithstanding the foregoing
provisions of this Section 5.3, no returning Eligible Employee shall be eligible
to participate in the Plan if the Administrator determines to exclude such
individual from participation on or before his or her resumption of service.

 

7



--------------------------------------------------------------------------------

5.4 Cessation or Resumption of Participation Following a Change in Status. If
any Participant continues in the service of the Employer Group but ceases to be
an Eligible Employee or Eligible Director, the individual will continue to be a
Participant until the entire amount of his or her Account balance is
distributed. However, any Deferral Elections that may otherwise be in effect for
such individual shall not apply to Compensation earned for the period that he or
she is not an Eligible Employee or Eligible Director. In the event that the
individual subsequently resumes Eligible Employee or Eligible Director status in
the same Plan Year, then his or her Deferral Elections for that Plan Year will
immediately resume and apply to the Compensation subject to those elections that
is earned for the period following such resumption of Eligible Employee or
Eligible Director status. In the event that the individual subsequently resumes
Eligible Employee or Eligible Director status in a subsequent Plan Year, then he
or she will again become eligible to defer his or her Compensation under the
Plan as of the first day the first Plan Year coincident with or next following
the date of such resumption of Eligible Employee or Eligible Director status,
provided such individual files a timely a Deferral Election pursuant to
Section 6.1 with respect to that Plan Year. However, an Eligible Employee shall
not be eligible to make such a new Deferral Election following his or her
resumption of Eligible Employee status in a subsequent Plan Year if the
Administrator determines to exclude such individual from participation on or
before resumption of such status.

 

6. DEFERRAL AND DISTRIBUTION ELECTIONS.

6.1 Deferral Elections for Employee Participants. Each Eligible Employee
selected for participation shall have the right to file a Deferral Election with
respect to the Salary, Commissions and/or Bonus to be earned by such Participant
for service as an Eligible Employee during the Plan Year for which the Deferral
Election is made. Each Deferral Election must be made by a written or electronic
notice filed with the Administrator or its designate in which the Participant
shall indicate the percentage of Salary, Commissions and/or Bonus to be deferred
in accordance with the applicable percentage limitations set forth in
Section 6.5. The notice must be filed on or before the expiration date of the
enrollment period designated by the Administrator for the Plan Year for which
the Deferral Election is to be effective, but in no event shall the
Administrator allow any Deferral Election to be filed later than the last day of
the calendar year immediately preceding the start of the Plan Year for which the
Salary, Commissions and/or Bonus subject to that election are to be earned.
However, the following special rules shall be in effect for Deferral Elections:

(A) Commissions shall be deemed to be earned as a result of the Participant’s
services in the Plan Year in which the sale to which those Commissions relate
occurs. Accordingly, such Commissions shall only be deferred under the Plan to
the extent the Participant has a Deferral Election covering Commissions for that
Plan Year.

(B) The Administrator may allow a Deferral Election with respect to a Bonus
which qualifies as performance-based compensation in accordance with the
standards and requirements set forth in Section 1.409A-1(e) of the Treasury
Regulations to be made by a Participant after the start of the Plan Year (or
other performance period) to which that Bonus pertains but not later than by a
designated date that is at least six (6) months prior to the end of that Plan
Year (or any longer performance period in effect for that Bonus).

 

8



--------------------------------------------------------------------------------

(C) An Eligible Employee who is first selected for participation in the Plan
after the start of a Plan Year and who has not otherwise been eligible for
participation in any other non-qualified elective account balance plan subject
to Code Section 409A and maintained by one or more Affiliated Companies must
file his or her initial Deferral Election no later than thirty (30) days after
the date he or she is so selected. Such Deferral Election shall only be
effective as follows:

 

  •  

with respect to Salary and Commissions, such election shall be effective only
for the portion thereof attributable to Employee service for the period
commencing no earlier than the first day of the first calendar month next
following the filing of such Deferral Election and ending with the close of such
Plan Year, and

 

  •  

with respect to any Bonus, such election shall be effective only for the portion
thereof determined by multiplying the dollar amount of such Bonus by a fraction,
the numerator of which is not more than the number of days remaining in the
performance period applicable to that Bonus following the close of the calendar
month in which the Participant’s Deferral Election as to such Bonus is filed and
the denominator of which is the total number of days in that performance period;
provided, however, that in the event any such Bonus qualifies as
performance-based compensation and the Participant otherwise satisfies the
applicable service requirements of Section 1.409A-2(a)(8) of the Treasury
Regulations, then the provisions of Subsection 6.1(A) shall also be applicable
in determining the amount of such Bonus that may be deferred.

6.2 Deferral Elections for Eligible Directors.

(a) Each Eligible Director shall have the right to file a Deferral Election with
respect to the Annual Retainer to be earned by such Participant for service as
an Eligible Director for the applicable Fee Period. Each Deferral Election must
be made by a written or electronic notice filed with the Administrator or its
designee in which the Participant shall indicate the percentage of the Annual
Retainer for the Fee Period to be deferred in accordance with the percentage
limitations set forth in Section 6.5. The notice must be filed on or before the
expiration date of the enrollment period designated by the Administrator for the
Fee Period for which the Deferral Election is to be effective, but in no event
shall the Administrator allow any Deferral Election to be filed later than the
last day of the calendar year immediately preceding the Plan Year in which the
Fee Period subject to that election will begin. For each Plan Year prior to
January 1, 2009, the applicable Fee Period covered by the Deferral Election
shall be the twelve (12)-month period beginning on the first day of July of that
Plan Year and ending on the last day of June in the succeeding Plan Year.
However, the Deferral Election filed for the 2009 Plan Year shall, as determined
by the Administrator prior to the start of that Plan Year, cover either the six
month Fee Period beginning on July 1, 2009 and ending December 31, 2009 or the
twelve (12)-month Fee Period beginning on July 1, 2009 and ending June 30, 2010.
For each Plan Year beginning after December 31, 2009, the Fee Period shall be
determined by the Administrator prior to the start of that Plan Year.

 

9



--------------------------------------------------------------------------------

(b) An individual who first becomes an Eligible Director after the start of a
Plan Year and who has not otherwise been eligible for participation in any other
non-qualified elective account balance plan subject to Code Section 409A and
maintained by one or more Affiliated Companies must file his or her initial
Deferral Election no later than thirty (30) days after the date he or she is
appointed or elected as an Eligible Director. Such Deferral Election shall only
be effective with respect to the portion of the Annual Retainer attributable to
Eligible Director service for the period commencing with the first day of the
first calendar month following the filing of such Deferral Election and ending
on the last day of the Fee Period to which that Annual Retainer pertains.

6.3 Subsequent Elections. After an initial Deferral Election is made, a new
Deferral Election must be made prior to each subsequent Plan Year in order for a
Participant to continue participation in the Plan for that Plan Year. Each such
subsequent Deferral Election shall be effective on the first day of the Plan
Year following the Plan Year in which the election is made.

6.4 Additional Provisions. The Deferral Election for an upcoming Plan Year shall
become irrevocable upon the expiration date of the enrollment period designated
for that Plan Year, but in no event later than the last day of the immediately
preceding Plan Year (or the last date on which the Deferral Election for the
Plan Year may be filed under Section 6.1 or 6.2 by a newly-eligible Participant
or the last day on which a Deferral Election may be filed under Section 6.1(c)
with respect to Bonus amounts qualifying as performance-based compensation), and
no subsequent changes may be made to that Deferral Election once it becomes
irrevocable. The Account maintained on behalf of each Participant will be
credited with the corresponding amount of Compensation deferred by that
Participant, as and when that Compensation would have otherwise become payable
in the absence of his or her Deferral Election. Under no circumstances may a
Deferral Election be made retroactively.

6.5 Deferral Percentages.

(a) The minimum deferral per Plan Year will be determined by the Administrator.

(b) A Participant who is an Eligible Employee may elect to defer (less any tax
withholding requirements) up to 70% of Salary, up to 100% of Commissions and up
to 100% of Bonus in any whole multiple of 1%.

(c) A Participant who is an Eligible Director may elect to defer up to 100%, in
any whole multiple of 1%, of the Annual Retainer for the Fee Period.

(d) A Participant who is an Eligible Employee must also make satisfactory
arrangements with his or her Participating Employer to assure the prompt
collection of all withholding taxes applicable to the Compensation he or she
elects to defer under the Plan.

6.6 Special Elections in 2005 regarding Deferrals. In accordance with IRS Notice
2005-1, Q&A-20, on or before March 15, 2005, Eligible Employees were permitted
to make a Deferral Election with respect to the Bonus earned for the 2004 Plan
Year. Deferral Elections made pursuant to this Section 6.6 are irrevocable and
subject to any special administrative rules imposed by the Administrator
consistent with Section 409A of the Code and Notice 2005-1, Q&A-20. No special
election under this Section 6.6 will be permitted after March 15, 2005.

 

10



--------------------------------------------------------------------------------

6.7 Phantom Share Program for Directors. Eligible Directors may, as part of
their Deferral Election, elect to have the Annual Retainer subject to that
election deferred in the form of fully vested Phantom Shares issued under the
Gilead Sciences, Inc. 2004 Equity Incentive Plan. In the event of such election,
the conversion of the deferred Annual Retainer (or the deferred portion thereof)
into such Phantom Shares shall be effected on the first day of the Fee Period to
which the deferred Annual Retainer relates. At the time of distribution, the
Phantom Shares shall be converted into actual shares of Gilead Sciences, Inc.
common stock issued under the Gilead Sciences, Inc. 2004 Equity Incentive Plan.

6.8 Distribution Election. The initial Deferral Election made by a Participant
under this Section 6 must include an election as to the time and form of payment
of all Compensation deferred by that Participant under the Plan, including the
Compensation deferred pursuant to that initial election and all Compensation
deferred pursuant to one or more subsequent Deferral Elections. The permissible
distribution events or triggers are as follow:

(a) A Participant may elect to receive a distribution or commence distributions
from his or her Account pursuant to Section 9 upon the attainment of one of the
following ages: 75, 70, 65, 60, 55 and 50.

(b) Alternatively, a Participant may elect to receive a distribution or commence
distributions from his or her Account pursuant to Section 9 either (i) five
years following the date of the Participant’s Separation from Service, (ii) two
years following the date of such Separation from Service or (iii) subject to
Section 9.4, immediately following the date of such Separation from Service.

6.9 Special Distribution Election in 2006. Participants may make a special
distribution election to change the time and form of the distribution of their
Account, provided that the distribution election is made at least twelve months
in advance of the newly elected distribution date and the previously scheduled
distribution date and the election is made no later than December 31, 2006. An
election made pursuant to this Section 6.9 shall be treated as an initial
distribution election and shall be subject to any special administrative rules
imposed by the Administrator including rules intended to comply with
Section 409A of the Code and Notice 2005-1, Q&A-19. No election under this
Section 6.9 shall (i) change the payment date of any distribution otherwise
scheduled to be paid in 2006 or cause a payment to be made in 2006 that was
otherwise scheduled for payment in a later year or (ii) be permitted after
December 31, 2006.

6.10 Special Distribution Election in 2007. Participants may make a special
distribution election to change the time and form of the distribution of their
Account, provided that the distribution election is made at least twelve months
in advance of the newly elected distribution date and the previously scheduled
distribution date and the election is made no later than December 31, 2007. An
election made pursuant to this Section 6.10 shall be treated as an initial
distribution election and shall be subject to any special administrative rules
imposed by the Administrator, including rules intended to comply with
Section 409A of the Code. No election

 

11



--------------------------------------------------------------------------------

under this Section 6.10 shall (i) change the payment date of any distribution
otherwise scheduled to be paid in 2007 or cause a payment to be made in 2007
that was otherwise scheduled for payment in a later year or (ii) be permitted
after December 31, 2007.

6.11 Special Distribution Election in 2008. Participants may make a special
distribution election to change the time and form of the distribution of their
Account, provided that the distribution election is made at least twelve months
in advance of the newly elected distribution date and the previously scheduled
distribution date and the election is made no later than December 31, 2008. An
election made pursuant to this Section 6.11 shall be treated as an initial
distribution election and shall be subject to any special administrative rules
imposed by the Administrator, including rules intended to comply with
Section 409A of the Code. No election under this Section 6.11 shall (i) change
the payment date of any distribution otherwise scheduled to be paid in 2008 or
cause a payment to be made in 2008 that was otherwise scheduled for payment in a
later year or (ii) be permitted after December 31, 2008.

6.12 Election Form. All Deferral Elections under this Section 6 will be made in
a manner prescribed for these purposes by the Administrator.

6.13 Time of Making Employer Contributions. The Employer may from time to time
make a transfer of assets to the Trustee for a Plan Year. The Employer will
provide the Trustee with information on the amount to be credited to the
separate account of each Participant maintained under the Trust.

 

12



--------------------------------------------------------------------------------

7. PARTICIPANT ACCOUNTS.

7.1 Individual Accounts. An Account shall be established and maintained for each
Participant which shall reflect the deferred Compensation credited to the
Account on behalf of the Participant and the earnings, expenses, gains and
losses attributable to the deemed investment of that Account pursuant to
Section 8. The Employer shall establish and maintain such other accounts and
records as it decides in its discretion to be reasonably required or appropriate
in order to discharge its duties under the Plan. Participants will at all times
be 100% vested in their Accounts. Participants will be furnished statements of
their Account values at least once each Plan Year.

 

8. INVESTMENT OF CONTRIBUTIONS.

8.1 Available Investment Funds. The Administrator (acting through an authorized
committee of one or more officers or other senior executives) shall have
absolute discretion to select the available Investments Funds which Participants
may choose as the measure of the notional investment return on their Accounts in
accordance with Section 8.2 The available Investment Funds shall be set forth in
Attachment A, as amended from time to time; provided, however, that Eligible
Directors who participate in the Plan may also direct the investment of their
Accounts in Phantom Shares. All amounts credited to Participant Accounts shall
be treated as though invested and reinvested only in those available Investment
Funds.

8.2 Investment Directives Investments in which a Participant’s Account shall be
treated as invested and reinvested as directed by the Participant. All
dividends, interest, gains, losses and distributions of any nature earned with
respect to the Investment Fund Shares in which the Account is deemed invested
shall be credited to the Account as though reinvested in additional shares of
that Investment Fund. Expenses attributable to the acquisition of investments
that mirror the deemed investments in a Participant’s Account shall be charged
to that Account.

8.3 Changes to Investment Funds. Except as otherwise provided in this
Section 8.3, the available Investment Funds set forth in Attachment A shall
include the same investment funds selected by the Company’s Benefits Committee
(the “Benefits Committee”) as available investment choices for participants in
the Company’s 401(k) Savings Plan (the “Savings Plan”). Notwithstanding the
forgoing, should any investment fund selected by the Benefits Committee for
inclusion as an available investment fund under the Savings Plan not be
available for Participants in this Plan, then Administrator (acting through an
authorized committee of one or more officers or other senior executives) shall
have the authority to select an alternative investment option that is
substantially similar to the unavailable investment fund. In all cases, the
available investment funds under the Plan shall automatically change from time
to time to reflect any changes made to the available investment funds under the
Savings Plan, with such changes to become effective as of the same date and time
as the corresponding changes are made to the available investment funds under
the Saving Plan without the need for formal amendment under this Plan.
Attachment A shall be updated from time to time to reflect such changes in
investment options, and the Senior Vice President, Human Resources (or his or
her authorized delegate) shall have the authority to execute documents and
provide instruction to the Plan’s service providers with respect to the
selection or modification of the Investment Funds made available from time to
time under the Plan. The foregoing provisions of this Section 8.3 shall not
apply to the Phantom Shares in which Eligible Directors may elect to invest
their Accounts.

 

13



--------------------------------------------------------------------------------

9. DISTRIBUTION OF BENEFITS.

9.1 Distribution of Benefits to Participants.

(a) Except as otherwise provided in Section 9.1(c), distributions under the Plan
will be made in a cash lump sum or under a systematic withdrawal plan over a
period not exceeding ten years. Such form of distribution shall be determined in
accordance with Sections 9.2 and 9.3. However, in the event of the Participant’s
death, whether before or after the distribution of his or her Account has
commenced, the provisions of Section 10.1 shall apply.

(b) Except as otherwise provided in Section 9.1(c), distributions under a
systematic withdrawal plan must be made in annual installments, in cash, over a
period certain which does not extend for more than ten years. A systematic
withdrawal plan may include a plan whereby one installment is elected. For
purposes of the Plan, installment payments shall be treated as a single
aggregate distribution under Section 409A of the Code, and not as a series of
individual installment payments.

(c) Notwithstanding Sections 9.1(a) and (b), distributions under the Plan to
Eligible Directors shall, to extent attributable to Phantom Shares credited to
their Accounts, be distributed in shares of the Employer’s common stock issuable
under the Gilead Sciences, Inc. 2004 Equity Incentive Plan. Distributions of
such common stock may be in a lump sum or under a systematic withdrawal plan, as
determined in accordance with Section 9.2 and 9.3.

9.2 Determination of Timing and Method of Distribution. The Participant shall
elect the timing and method of distribution for his or her Account. Such
election shall be made at the time the Participant makes his or her initial
Deferral Election, or in accordance with Section 6.9, 6.10 or 6.11 (as
applicable), and will apply to all amounts credited to the Participant’s
Account. Effective as of January 1, 2009, a Participant may make an Extended
Deferral Election by submitting a completed and executed election form approved
by the Administrator for such purpose; provided, however, that such Extended
Deferral Election must be made at least twelve (12) months prior to the date the
Participant’s Account is otherwise scheduled to become payable pursuant to the
applicable provisions of Section 6 and the foregoing provisions of this
Section 9, and such Extended Deferral Election shall in no event become
effective or otherwise have any force or applicability until the expiration of
the twelve (12)-month period measured from the date such election is filed with
the Administrator. Accordingly, the Extended Deferral Election shall become null
and void if the pre-existing specified commencement date or event for the
distribution of the Participant’s Account occurs within that twelve (12)-month
period. The Extended Deferral Election must specify a commencement date in a
Plan Year that is at least five (5) years later than the date on which the
distribution of the Participant’s Account would have otherwise been made or
commenced in the absence of the Extended Deferral Election. As part of the
Extended Deferral Election, the Participant may also elect a different method of
distribution, provided the selected method complies with one of the methods of
distribution permissible for that Account in accordance with the provisions of
the Plan. Once the Extended Deferral Election becomes effective in accordance

 

14



--------------------------------------------------------------------------------

with the foregoing provisions of this Section 9.2, such election shall remain in
effect, whether or not the Participant continues in Employee status; provided,
however, that in the event of the Participant’s death, the provisions of
Section 10.1 shall apply. A Participant may make only one Extended Deferral
Election pursuant to this Section 9.2.

9.3 Default Distribution Election. If the Participant does not elect the method
of distribution, the method of distribution will be a lump sum cash payment.
Subject to Section 9.4 below, if the Participant does not elect the timing of
the distribution, the Participant’s Account balance will be distributed upon his
or her Separation from Service.

9.4 Delayed Distribution to Specified Employees. Notwithstanding any other
provision of this Section 9, a distribution made to a Participant who is a
Specified Employee at the time of his or her Separation from Service will be
delayed for a minimum period of six months if the Participant’s distribution is
triggered by such Separation from Service. Any payment that otherwise would have
been made pursuant to this Section 9 during such period will be made in one lump
sum payment not later than the last day of the eight month following the month
in which the Participant’s Separation from Service occurs. The determination of
which Participants are Specified Employees will be made by the Administrator in
accordance with Section 4.1(a)(21) of the Plan and Sections 416(i) and 409A of
the Code and the Treasury Regulations thereunder.

9.5 Unforeseeable Emergency. Upon application by a Participant in the event of
an Unforeseeable Emergency, the Administrator may its sole discretion authorize
payment of all or part of the Participant’s Account in one lump sum payment no
later than the last day of the second month following the month in which the
distribution is approved by the Administrator. The Administrator shall have
complete discretion to accept or reject the request and shall in no event
authorize a distribution from the Participant’s Account in an amount in excess
of that reasonably required to meet such financial hardship and the tax
liability attributable to that distribution. The minimum amount of a
distribution due to a Participant’s Unforeseeable Emergency will be $1,000.00.

9.6 Prohibition on Acceleration. Notwithstanding any other provision of the Plan
to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in
Section 409A(a)(3) of the Code and the Treasury Regulations thereunder. However,
the following mandatory distributions shall be made under the Plan:

(a) If the aggregate balance of the Participant’s Account is not greater than
the applicable dollar amount in effect under Code Section 402(g)(1)(B) at the
time of the Participant’s Separation from Service and the Participant is not
otherwise at that time participating in any other non-qualified elective account
balance plan subject to Code Section 409A and maintained by one or more
Affiliated Companies, then that balance shall be distributed to the Participant
in a lump sum distribution on the date of his or her Separation from Service or
as soon as administratively practical thereafter, whether or not the Participant
elected that form of distribution or distribution event, but in no event later
than the later of (i) the end of the calendar year in which such Separation from
Service occurs or (ii) the fifteenth (15th) day of the third (3rd) calendar
month following the date of such Separation from Service, except to the extent a
further deferral is required to comply with the delayed distribution
requirements set forth in Section 9.4.

 

15



--------------------------------------------------------------------------------

(b) Should the aggregate present value of all of the remaining unpaid
installments due to a Participant who is receiving an installment distribution
of his or her Account under the Plan fall below Twenty Thousand Dollars
($20,000), then those unpaid installments shall be paid to the Participant in a
single lump sum within thirty (30) days thereafter.

9.7 Adjustment for Investment Experience. If any distribution under this
Section 9 is not made in a single lump sum payment, the amount remaining in the
Account after the first installment payment will be subject to adjustment (until
distributed) to reflect the income and gain or loss on the investments in which
such Account is deemed invested pursuant to Section 8 and any expenses properly
charged under the Plan and Trust to such Account.

9.8 Notice to Trustee. The Administrator will notify the Trustee in writing
whenever any Participant or Beneficiary is entitled to receive benefits under
the Plan. The Administrator’s notice will indicate the form, amount and
frequency of benefits that such Participant or Beneficiary will receive.

9.9 Time of Distribution. Except as provided in Section 9.4, in no event shall a
distribution to a Participant be made or commence later than:

 

  •  

the last day of the second month following the month in which the Participant
attains the elected age specified in his or her initial Deferral Election (or
any distribution election under Section 6.8 or 6.9), or

 

  •  

the last day of the second month following the month in which occurs the
Participant’s Separation from Service or any applicable anniversary of such
Separation from Service (if such event or anniversary is the designated
distribution event for the Participant’s Account), or

 

  •  

the last day of the second month following the month in which the deferred
commencement date designated in the Participant Extended Deferral Election
occurs.

 

10. EFFECT OF DEATH OF A PARTICIPANT.

10.1 Distributions. In the event of a Participant’s death, whether before or
after the distribution of his or her Account has commenced, the entire unpaid
balance of that Account shall be distributed to the Participant’s Beneficiary in
a single lump sum cash payment. Such distribution shall be made as soon as
administratively practicable after the date of the Participant’s death, but in
no event later than the later of (i) the close of the calendar year in which the
Participant’s death occurs or (ii) the fifteenth (15th) day of the third
(3rd) calendar month following the date of the Participant’s death.

 

16



--------------------------------------------------------------------------------

10.2 Beneficiary Designation.

(a) Upon enrollment in the Plan, each Participant shall file a prescribed form
with the Administrator or its designate naming a person or persons as the
Beneficiary who will receive distributions payable under the Plan in the event
of the Participant’s death. If the Participant does not name a Beneficiary, or
if none of the named Beneficiaries is living at the time payment is due, then
the Beneficiary shall be the Participant’s spouse, or if none, the Participant’s
children in equal shares, or if none, the Participant’s estate.

(b) The Participant may change the designation of a Beneficiary at any time in
accordance with procedures established by the Administrator. Designation of a
Beneficiary, or an amendment or revocation thereof, shall be effective only if
made in the prescribed manner and received by the Administrator prior to the
Participant’s death.

 

11. ESTABLISHMENT OF A TRUST.

11.1 Trust. The Participating Employers shall be responsible for the payment of
benefits under the Plan attributable to their respective Eligible Employees and
Eligible Directors. At their discretion, the Participating Employers may
establish one or more grantor trusts for the purpose of providing for the
payment of benefits under the Plan; provided, however, that the establishment of
such a trust shall not affect the status of the Plan as an unfunded plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Participating Employer’s creditors in the event of its
bankruptcy or insolvency. Benefits paid the Participants from any such trust
shall be considered paid by the Participating Employer for purposes of meeting
that Participating Employer’s obligations under the Plan. Notwithstanding the
establishment of a trust, each Participating Employer reserves the right at any
time and from time to time to pay Plan benefits to Participants or their
Beneficiaries in whole or in part from sources other than the Trust, in which
case upon the Participating Employer’s request, that Participating Employer
shall receive a distribution from the Trust in an amount equal to the amount
paid by that Participating Employer from sources other than the Trust to the
Participant or Beneficiary in satisfaction of its obligations under the Plan,
provided that such distribution shall not exceed the amount of Trust assets
previously allocated to such Participant or Beneficiary.

11.2 General Duties of Trustee. The Trustee shall manage, invest and reinvest
the Trust Fund as provided in the Trust Agreement. The Trustee shall collect the
income on the Trust Fund and make distributions therefrom, all as provided in
the Plan and in the Trust Agreement.

 

12. AMENDMENT AND TERMINATION.

12.1 Amendment by Employer. The Employer reserves the authority to amend the
Plan in its sole discretion. Each such amendment will become effective on the
designated effective date of that amendment. Any such amendment notwithstanding,
no Participant’s Account will be reduced by such amendment below the amount to
which the Participant would have been entitled had his or her Separation from
Service occurred immediately prior to the date of the amendment. The Employer
may from time to time make any amendment to the Plan that may be necessary to
satisfy applicable requirements of the Code or ERISA. The Board or other
individual(s) designated by the Board may act on behalf of the Employer for
purposes of this

 

17



--------------------------------------------------------------------------------

Section 12.1. In no event shall any amendment to the Plan adversely affect the
distribution provisions in effect for the Participant Accounts maintained under
the Plan, and all amounts deferred prior to the date of any such Plan amendment
shall continue to become due and payable in accordance with the distribution
provisions of Sections 6, 9 and 10 as in effect immediately prior to such
amendment. Notwithstanding the foregoing, the Senior Vice President, Human
Resources (or his or her authorized delegate) shall have the authority to adopt
amendments to the Plan that are required by law or provide administrative
practices or clarity (specifically amendments not materially affecting either
the financial obligation of the Company or the level of benefits provided to a
Participant or a Beneficiary) through the Plan. Any such amendments made by the
Senior Vice President, Human Resources or his or her authorized delegate) shall
be subject to the limitations set forth above.

12.2 Retroactive Amendments. An amendment made by the Employer in accordance
with Section 12.1 may be made effective on a date prior to the first day of the
Plan Year in which adopted, if such amendment is necessary or appropriate to
enable the Plan and Trust to satisfy the applicable requirements of the Code or
ERISA or to conform the Plan to any change in federal law or to any regulations
or ruling thereunder. Any retroactive amendment by the Employer will be subject
to the provisions of Section 12.1. The Board or any officer of the Company
designated by the Board, including the Senior Vice President, Human Resources,
shall have the authority to act on behalf of the Employer for purposes of this
Section 12.2

 

18



--------------------------------------------------------------------------------

12.3 Termination. The Employer has adopted the Plan with the intention and
expectation that contributions will be continued indefinitely. However, the
Employer has no obligation or liability whatsoever to maintain the Plan for any
length of time and may suspend the Plan by discontinuing contributions under the
Plan or terminate the Plan at any time in its discretion without any liability
hereunder for any such suspension or termination. Except as otherwise provided
in Sections 12.3(a), (b) or (c) below, the termination of the Plan shall not
affect the distribution provisions in effect for the Participant Accounts
maintained hereunder, and all amounts deferred prior to the date of any such
Plan termination shall continue to become due and payable in accordance with the
distribution provisions of Sections 6, 9 and 10 as in effect immediately prior
to such plan termination.

(a) Except as provided in Sections 12.3(b) and (c) below, in the event of a
termination of the Plan during a period in which the Employer has not
experienced a financial downturn, the Participant Accounts maintained under the
Plan may, in the Employer’s discretion, be distributed within the period
beginning twelve (12) months after the date the Plan is terminated and ending
twenty-four (24) months after the date of such plan termination, or pursuant to
Section 6, 9 or 10 of the Plan, if earlier. If the Plan is terminated and
Accounts are distributed, the Employer and the other Participating Employers
shall also terminate and liquidate all other non-qualified elective account
balance deferred compensation plans maintained by them and shall not adopt a new
non-qualified elective account balance deferred compensation plan for at least
three (3) years after the date the Plan is terminated.

(b) The Employer and the other Participating Employers may terminate the Plan
thirty (30) days prior to or within twelve (12) months following a Change of
Control and distribute, within the twelve (12)-month period following the
termination of the Plan, the Accounts of the Participants affected by such
Change in Control If the Plan is terminated and Accounts are distributed, the
Employer and the other Participating Employers shall also terminate all other
non-qualified elective account balance deferred compensation plans sponsored by
them in which such Participants participate, and all of the benefits accrued
under those terminated plans by such Participants shall be distributed to them
within twelve (12) months following the termination of such plans.

(c) The Employer may terminate the Plan upon a corporate dissolution of the
Employer that is taxed under Section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
Participant Accounts are distributed and included in the gross income of the
Participants by the later of (i) the Plan Year in which the Plan terminates or
(ii) the first Plan Year in which payment of the Accounts is administratively
practicable.

 

13. MISCELLANEOUS.

13.1 Withholding Taxes. All distributions under the Plan shall be subject to
reduction in order to reflect tax withholding obligations imposed by law.

 

19



--------------------------------------------------------------------------------

13.2 Participant’s Unsecured Rights. The Account of any Participant, and such
Participant’s right to receive distributions from his or her Account, shall be
considered an unsecured claim against the general assets of the Employer; such
Accounts are unfunded bookkeeping entries. The Employer considers the Plan to be
unfunded for tax purposes and for purposes of Title I of ERISA. No Participant
shall have an interest in, or make claim against, any specific asset of the
Employer (or any other Participating Employer) pursuant to the Plan.

13.3 Limitation of Rights. Neither the establishment of the Plan and the Trust,
nor any amendment thereof, nor the creation of any fund or account, nor the
payment of any benefits, will be construed as giving to any Participant or other
person any legal or equitable right against any Participating Employer, the
Administrator or the Trustee, except as provided herein. In no event shall the
terms of employment or service of any Participant be modified or in any way
affected hereby.

13.4 Nonalienability of Benefits. Except as provided in Sections 13.4(a) and
(b) with respect to domestic relations orders, the benefits provided hereunder
will not be subject to alienation, assignment, garnishment, attachment,
execution or levy of any kind, either voluntarily or involuntarily, and any
attempt to cause such benefits to be so subjected will not be recognized, except
to such extent as may be required by law.

(a) The procedures established by the Administrator for the determination of the
qualified status of domestic relations orders and for making distributions under
qualified domestic relations orders, as provided in Section 206(d) of ERISA,
shall apply to the Plan, to the extent applicable.

(b) To the extent required to comply with a qualified domestic relations order,
amounts awarded to an alternate payee under a qualified domestic relations order
shall be distributed in the form of a lump sum distribution as soon as
administratively feasible following the determination of the qualified status of
the domestic relations order. To the extent that the qualified domestic
relations order does not require an immediate lump sum distribution, the
alternate payee shall have all rights regarding investment elections and
distribution elections and withdrawal rights as if such alternate payee were a
Participant. For purposes of determining distributions to an alternate payee,
“Separation from Service” shall be the Separation from Service of the
Participant whose Account is the subject of the qualified domestic relations
order.

13.5 Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his or her affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may direct the Trustee to disburse such payments
to a person or institution designated by a court which has jurisdiction over
such recipient or a person or institution otherwise having the legal authority
under state law for the care and control of such recipient. The receipt by such
person or institution of any such payments will be complete acquittance
therefore, and any such payment to the extent thereof, will discharge the
liability of the Participating Employer and the Trust for the payment of
benefits hereunder to such recipient.

 

20



--------------------------------------------------------------------------------

13.6 Governing Law. The validity, interpretation, construction and performance
of the Plan shall be governed by ERISA, and, to the extent that they are not
preempted, by the laws of the State of California, excluding California’s
choice-of-law provisions.

13.7 Section 409A Compliance. To the extent there is any ambiguity as to whether
any provision of this Plan would otherwise contravene one or more requirements
or limitations of Code Section 409A, such provision shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Code Section 409A and the Treasury Regulations
thereunder.

 

14. PLAN ADMINISTRATION.

14.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details. The Administrator’s powers and responsibilities include, but are not
limited to, the following:

(a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

(b) To interpret the Plan, with each such interpretation made in good faith to
be final and conclusive on all persons claiming benefits under the Plan;

(c) To decide all questions concerning the Plan, the eligibility of any person
to participate in the Plan and the amount of benefits to which such person may
be entitled under the Plan;

(d) To administer the claims and review procedures specified in Section 14.2;

(e) To compute the amount of benefits which will be payable to any Participant
or Beneficiary in accordance with the provisions of the Plan;

(f) To determine the person or persons to whom such benefits will be paid;

(g) To authorize the payment of benefits;

(h) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

(i) To appoint such agents, counsel, accountants and consultants as may be
required to assist in administering the Plan; and

(j) By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan.

14.2 Claims and Review Procedure.

(a) Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan may communicate
with the Administrator. If this discussion does not give the Participant or
Beneficiary satisfactory results, a formal claim for benefits may be made,
within one year of the event giving rise to the claim, in accordance with the
procedures of this Section 14.2.

 

21



--------------------------------------------------------------------------------

(b) Formal Benefits Claim – Review by Administrator. A Participant or
Beneficiary may make a written claim for his or her benefits under the Plan. The
claim must be addressed to the Administrator, Deferred Compensation Plan, Gilead
Sciences, Inc., 333 Lakeside Drive, Foster City, California 94404. The
Administrator shall decide the action to be taken with respect to any such claim
and may require additional information if necessary to process the claim. The
Administrator shall review the claim and shall issue its decision, in writing,
no later than ninety (90) days after the date the claim is received, unless the
circumstances require an extension of time. If such an extension is required,
written notice of the extension shall be furnished to the person making the
claim within the initial ninety (90-day period, and the notice shall state the
circumstances requiring the extension and the date by which the Administrator
expects to reach a decision on the claim. In no event shall the extension exceed
a period of ninety (90) days from the end of the initial period.

(c) Notice of Denied Claim. If the Administrator denies a claim in whole or in
part, the Administrator shall provide the person making the claim with written
notice of the denial within the period specified in Section 14.2(b) above. The
notice shall set forth the specific reason for the denial, reference to the
specific Plan provisions upon which the denial is based, a description of any
additional material or information necessary to perfect the claim, an
explanation of why such information is required, and an explanation of the
Plan’s appeal procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

(d) Appeal to Administrator.

(1) A person whose claim has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Administrator within sixty (60) days of receipt of the notification of
denial. The appeal must be addressed to: Administrator, Deferred Compensation
Plan, Gilead Sciences, Inc., 333 Lakeside Drive, Foster City, California 94404.
The Administrator, for good cause shown, may extend the period during which the
appeal may be filed for another sixty (60) days. The appellant and/or his or her
authorized representative shall be permitted to submit written comments,
documents, records and other information relating to the claim for benefits.
Upon request and free of charge, the applicant should be provided reasonable
access to and copies of, all documents, records or other information relevant to
the appellant’s claim.

(2) The Administrator’s review shall take into account all comments, documents,
records and other information submitted by the appellant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Administrator shall not be restricted in its
review to those provisions of the Plan cited in the original denial of the
claim.

 

22



--------------------------------------------------------------------------------

(3) The Administrator shall issue a written decision within a reasonable period
of time but not later than sixty (60) days after receipt of the appeal, unless
special circumstances require an extension of time for processing, in which case
the written decision shall be issued as soon as possible, but not later than one
hundred twenty (120) days after receipt of an appeal. If such an extension is
required, written notice shall be furnished to the appellant within the initial
sixty (60)-day period. This notice shall state the circumstances requiring the
extension and the date by which the Administrator expects to reach a decision on
the appeal.

(4) If the decision on the appeal denies the claim in whole or in part written
notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.

(5) The decision of the Administrator on the appeal shall be final, conclusive
and binding upon all persons and shall be given the maximum possible deference
allowed by law.

(e) Exhaustion of Remedies. No legal or equitable action for benefits under the
Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section 14.2(b) above, has been notified
that the claim is denied in accordance with Section 14.2(c) above, has filed a
written request for a review of the claim in accordance with Section 14.2(d)
above, and has been notified in writing that the Administrator has affirmed the
denial of the claim in accordance with Section 14.2(d) above; provided, however,
that an action for benefits may be brought after the Administrator has failed to
act on the claim within the time prescribed in Section 14.2(b) and
Section 14.2(d), respectively.

 

23



--------------------------------------------------------------------------------

14.3 Execution and Signature. To record the adoption of the Plan by the Board,
the Company has caused its duly authorized officer to affix the corporate name
hereto:

 

GILEAD SCIENCES, INC. By:   /s/ Kristen M. Metza   Kristen M. Metza   Senior
Vice President, Human Resources Dated: October 23, 2008

 

24



--------------------------------------------------------------------------------

ATTACHMENT A

PLAN INVESTMENT FUNDS AS OF OCTOBER 22, 2007

 

Fund Name

   Fund Number

1. Fidelity Retirement Money Market Portfolio

   00630

2. Fidelity Intermediate Bond Fund

   00032

3. Fidelity Equity-Income Fund

   00023

4. Spartan U.S. Equity Index Fund

   00650

5. Spartan Extended Market Index

   00398

6. Fidelity Low-Priced Stock Fund*

    *Unavailable to New Participants after July 30, 2004.

   00316

7. Fidelity Growth Company Fund

   00025

8. T. Rowe Price Blue Chip Growth Fund

   93386

9. T. Rowe Price Real Estate Fund

   40587

10. American Beacon Small Cap Value Fund

   47008

11. Fidelity Diversified International Fund

   00325

12. Templeton Smaller Foreign Companies Fund-Class A

   93875

13. Fidelity Freedom Income Fund

   00369

14. Fidelity Freedom 2000 Fund

   00370

15. Fidelity Freedom 2005 Fund

   01312

16. Fidelity Freedom 2010 Fund

   00371

17. Fidelity Freedom 2015 Fund

   01313

18. Fidelity Freedom 2020 Fund

   00372

19. Fidelity Freedom 2025 Fund

   01314

20. Fidelity Freedom 2030 Fund

   00373

21. Fidelity Freedom 2035 Fund

   01315

22. Fidelity Freedom 2040 Fund

   00718

For Eligible Directors Only

Common Stock of Gilead Sciences, Inc. (Phantom Shares)

 

25